United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Southeastern, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1788
Issued: May 15, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 7, 2016 appellant, through counsel, filed a timely appeal from a May 2,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she has more than 16 percent permanent
impairment of the right upper extremity and 8 percent permanent impairment of the left upper
extremity for which she previously received schedule awards.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

On appeal counsel argues that Dr. William H. Spellman, a Board-certified orthopedic
surgeon and referee physician, did not perform a physical examination consistent with
requirements of the sixth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (hereinafter A.M.A., Guides),3 that he gave a conclusory opinion that
was inconsistent with the statement of accepted facts (SOAF), and that he did not reference
electrodiagnostic testing. He also asserts that because Dr. Arnold T. Berman, an OWCP medical
adviser and Board-certified orthopedist, was part of the conflict in medical evidence, a new
OWCP medical adviser should have reviewed Dr. Spellman’s reports.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts set forth in the Board’s prior
decision are incorporated herein by reference. The relevant facts are as follows.5
On February 16, 2011 OWCP granted appellant a schedule award for 4 percent
permanent impairment of the left upper extremity and 13 percent of the right, for accepted
conditions of bilateral carpal tunnel syndrome and aggravation of a right wrist TFCC tear. This
was affirmed by an OWCP hearing representative on September 1, 2011 and OWCP denied
modification by decision dated February 2, 2012. Appellant subsequently appealed to the Board.
By decision dated January 10, 2013, the Board found the case not in posture for decision
as a conflict in medical opinion evidence had been created between Drs. Diamond and Slutsky
regarding the extent of appellant’s bilateral arm impairment. On remand OWCP was to refer
appellant to an impartial medical specialist to resolve the conflict, to be followed by a de novo
decision.6
In February 2013 OWCP referred appellant to Dr. Elliot Menkowitz, a Board-certified
orthopedic surgeon, for an impartial evaluation. In a February 25, 2013 report, Dr. Menkowitz
opined that he agreed with Dr. Slutsky that appellant had 4 percent permanent impairment of the
left arm and 13 percent on the right.7

3

A.M.A., Guides (6th ed. 2009).

4

Docket No. 12-1270 (issued January 10, 2013).

5

Under OWCP File No. xxxxxx600, on March 13, 2009 OWCP accepted that appellant, a mail handler, sustained
work-related bilateral carpal tunnel syndrome and aggravation of a right wrist triangular fibrocartilage complex
(TFCC) tear. In subsidiary File No. xxxxxx397, a claim for left carpal tunnel syndrome was denied on
January 23, 2009. Appellant underwent surgical decompression on the left on July 10, 2009 and on the right on
November 17, 2009, and returned to full-time work on June 1, 2010. On November 13, 2010 she filed a schedule
award claim (Form CA-7) and submitted a September 7, 2010 report in which Dr. Nicholas Diamond, an attending
osteopath, advised that she had 15 percent right arm permanent impairment and 12 percent on the left. In a
November 18, 2010 report, OWCP’s medical adviser, Dr. Morley Slutsky, Board-certified in occupational medicine,
disagreed with Dr. Diamond and found that appellant had 13 percent right arm permanent impairment and 4 percent
left arm permanent impairment.
6

Supra note 4.

7

All physicians who provided impairment evaluations in this case indicated they utilized the sixth edition of the
A.M.A., Guides.

2

In reports dated April 7 and May 16, 2013, Dr. Berman, an OWCP medical adviser, noted
his review of the record, including Dr. Menkowitz’s report. He indicated that appellant had 16
percent right upper extremity permanent impairment and 8 percent on the left. By decision dated
May 17, 2013, OWCP granted appellant a schedule award for an additional 4 percent permanent
impairment of the left upper extremity impairment and an additional 3 percent on the right, for a
total of 8 percent left upper extremity permanent impairment and 16 percent on the right.
Appellant, through counsel, timely requested a hearing with a representative of OWCP’s
Branch of Hearings and Review. By decision dated August 7, 2013, an OWCP hearing
representative found Dr. Menkowitz’ report deficient and remanded the case to OWCP to obtain
a supplemental report from Dr. Menkowitz or refer appellant for a new referee evaluation.
Dr. Menkowitz was unable to complete a new evaluation as he was retiring. OWCP then
referred appellant to Dr. Spellman for an impartial evaluation.
In a January 24, 2014 report, Dr. Spellman advised that appellant had 13 percent right
arm permanent impairment and 4 percent left arm impairment. He noted that he examined
appellant on January 23, 2014. With regard to the right arm, Dr. Spellman utilized Table 15-21,
identifying a diagnosis of right median nerve below mid-forearm, and noting that under Table
15-14 she had a level 1 sensory deficit and 0 motor deficit. He found that appellant had a class 1
right upper extremity median nerve impairment of five percent. Dr. Spellman noted that
appellant also had an eight percent rating for the TFCC tear of the right wrist. Added to the 5
percent rating for peripheral nerve impairment, appellant had a total 13 percent right arm
impairment. For the left arm, Dr. Spellman found a grade modifier of 3 for testing, and
modifiers of 1 for history and physical findings, advised that appellant had an adjustment of -1,
and concluded that she had four percent permanent impairment.
In an October 12, 2015 supplemental report, Dr. Spellman advised that, based on the
information provided, while preexisting bilateral ulnar neuropathy and brachial plexopathy were
diagnosed in 2001, she did not have those conditions when examined by him and he did not
consider them in his impairment evaluation. As to his analysis of the TFCC tear, he referred to
his January 24, 2014 report. Dr. Spellman opined that the TFCC tear and compression of the
median nerve at the wrist, while in the same region, had symptoms and functional consequences
which were different and, therefore, the impairment values should be added. He concluded that
appellant had 13 percent right upper extremity permanent impairment and 4 percent for the left
upper extremity.
In a July 8, 2014 report, Dr. Slutsky, OWCP’s medical adviser, reviewed the medical
record, including Dr. Spellman’s reports. He agreed with Dr. Spellman that appellant had four
percent left upper extremity permanent impairment for carpal tunnel syndrome. Regarding the
right upper extremity, OWCP’s medical adviser indicated that appellant had eight percent
permanent impairment, due solely to the TFCC tear. He explained that only one diagnosis could
be used in a region, and the TFCC tear was the most impairing diagnosis of the right wrist which,
under Table 15-3, Wrist Regional Grid, yielded eight percent impairment on the right.8

8

The A.M.A., Guides, Chapter 15 provides that diagnoses in the particular regional grids that may alternatively
be rated using the range of motion (ROM) methodology are followed by an asterisk. The diagnosis of TFCC tear is
followed by an asterisk.

3

By decision dated September 12, 2014, OWCP found that appellant was not entitled to
additional schedule awards for either the left upper extremity or the right. Appellant, through
counsel, timely requested a hearing. In a December 9, 2014 decision, a hearing representative
remanded the case to OWCP. He noted that OWCP erred when it referred the case to
Dr. Slutsky for review, as he had been on one side of the conflict in medical evidence. The
hearing representative further found that OWCP should have obtained a supplemental report
from Dr. Spellman regarding his application of the A.M.A., Guides.
OWCP thereafter referred the record to Dr. Berman, an OWCP medical adviser for
review. In a March 19, 2015 report, Dr. Berman noted his agreement with the upper extremity
impairment values found by Dr. Spellman, with January 24, 2012 as the date of maximum
medical improvement.
In a decision dated March 30, 2015, OWCP found that appellant was not entitled to a
schedule award greater than the 16 percent permanent impairment of the right upper extremity
and 8 percent permanent impairment of the left upper extremity previously awarded. Appellant,
through counsel, timely requested a hearing.
In a May 27, 2015 decision, an OWCP hearing representative remanded the case to
OWCP for clarification from Dr. Spellman. On remand OWCP was to prepare a new SOAF and
ask Dr. Spellman to clarify his opinion regarding whether appellant had preexisting bilateral
ulnar neuropathy or brachial plexopathy; ask that he acknowledge that he had reviewed the
electrodiagnostic studies dated June 25, 2001 and Dr. Scott Fried, an attending osteopath’s
May 7, 2002 report regarding this issue; ask whether appellant currently has any objective
findings to support ongoing bilateral ulnar neuropathy or brachial plexopathy, and specify the
supporting evidence for any opinion given;9 have him explain how the impairment for the
claimant’s right TFCC tear, carpal tunnel syndrome, brachial plexopathy, and bilateral ulnar
neuropathy was calculated, including referencing the specific criteria he used and citing the
applicable sections, tables, and pages from the sixth edition of the A.M.A., Guides; ask whether
he combined two diagnoses in the same region in consideration of the instructions found in
section 15.3f on page 419 in the A.M.A., Guides; and ask him to comment on the differences in
grade modifiers found by Dr. Berman in his March 19, 2015 report. Following this and further
development deemed necessary, OWCP was to issue a de novo decision.
On remand OWCP forwarded a new SOAF and a set of questions to Dr. Spellman. In
correspondence dated June 29, 2015, Dr. Spellman advised that his January 24, 2014 report
forwarded to OWCP was an incomplete draft version. These reports are, however, identical
other than the reversal of two paragraphs on page four. Each contains identical impairment
evaluations.
By decision dated November 18, 2015, OWCP found that appellant was not entitled to an
additional schedule award for upper extremity impairments. Appellant, through counsel, timely
9

The record includes a number of medical reports that did not include an impairment evaluation. From
September 10, 2008 to November 12, 2012, appellant was treated by Dr. A. Lee Osterman, Board-certified in
orthopedic and hand surgery. Dr. Fried submitted reports dated May 30, 2001 to March 24, 2016. Findings from
electrodiagnostic testing on June 25, 2001 included bilateral brachial plexus neuropathies and ulnar nerve
neuropathies at the elbow. Dr. Fried discussed examination findings in these areas on May 7, 2002.

4

requested a hearing. Appellant was not present at the hearing, held on March 4, 2016. Counsel
argued that Dr. Spellman’s opinion was insufficient because he did not include a rating for the
preexisting ulnar neuropathy and branchial plexopathy and did not fully explain how he reached
his impairment conclusions.
In a May 2, 2016 decision, an OWCP hearing representative affirmed the November 18,
2015 decision, finding that Dr. Spellman’s supplemental reports corrected deficiencies outlined
in the March 30, 2015 decision and was sufficient to carry the weight of the medical evidence.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.10 Section
8107 of FECA sets forth the number of weeks of compensation to be paid for the permanent loss
of use of specified members, functions, and organs of the body.11 FECA, however, does not
specify the manner by which the percentage loss of a member, function, or organ shall be
determined. To ensure consistent results and equal justice under the law, good administrative
practice requires the use of uniform standards applicable to all claimants. Through its
implementing regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.12
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).13 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.14
Under the sixth edition of the A.M.A., Guides, entrapment neuropathy, such as carpal
tunnel syndrome, is addressed at section 15-4f.15 Having established the diagnosis of carpal
10

See 20 C.F.R. §§ 1.1-1.4.

11

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C.
§ 8107(c)(1).
12

20 C.F.R. § 10.404; see also Ronald R. Kraynak, 53 ECAB 130 (2001).

13

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
14

Isidoro Rivera, 12 ECAB 348 (1961).

15

Supra note 3 at 432 (6th ed. 2009).

5

tunnel syndrome, the next step in the rating process is to consult Table 15-23, entitled
Entrapment/Compression Neuropathy Impairment.16 The table provides a series of grade
modifiers from zero to four and a range of corresponding upper extremity impairments from zero
to nine percent. Grade modifiers are assigned based on a combination of factors including test
findings, history, and physical findings.17
ANALYSIS
The issues on appeal are whether appellant established that she has more than 16 percent
permanent impairment of the right arm and 8 percent permanent impairment of the left arm, for
which she previously received schedule awards. The accepted conditions in this case are
bilateral carpal tunnel syndrome and aggravation of a TFCC tear of the right wrist. Appellant
received her schedule awards dated February 16, 2011 and May 17, 2013. OWCP subsequently
found that a conflict in medical evidence had been created between Dr. Diamond, an attending
osteopath, and Dr. Slutsky, an OWCP medical adviser, and ultimately referred her to
Dr. Spellman for an impartial evaluation.
With regard to the left upper extremity diagnosis of carpal tunnel syndrome, the Board
finds Dr. Spellman’s reports insufficient because he did not fully explain his analysis. In his
January 24, 2014 report, Dr. Spellman provided left arm analysis in accordance with Table 15-23
of the A.M.A., Guides.18 He indicated that appellant had test findings modifier of 3, and history
and physical findings modifiers of 2 each. Dr. Spellman then averaged the grade modifiers,
finding a grade modifier of 2, and chose the default value of five percent. He then found an
adjustment of -1, which yielded a total left upper extremity impairment of four percent.
However, Dr. Spellman failed to explain the basis of this adjustment. As noted, section 15.4 of
the A.M.A., Guides provides the method of evaluation upper extremity entrapment neuropathy.19
The rating process, utilizing Table 15-23, is described on pages 448 and 449 of the A.M.A.,
Guides. This indicates that to modify a default value, a functional scale grade should be used.
Dr. Spellman did not explain how he applied a functional scale score to adjust appellant’s left
upper extremity impairment rating by -1. Furthermore, he merely mentioned that an eight
percent rating for the TFCC tear had previously been accepted without providing an impairment
evaluation of this condition.
OWCP procedures provide that, where the case has been referred for an independent
medical evaluation to resolve a conflict as to the issue of permanent impairment, it is necessary
to route the file to a new OWCP medical adviser to review the calculations to ensure that the
referee physician appropriately used the A.M.A., Guides.20 Where a referee examination is
arranged to resolve a conflict created between a claimant’s physician and OWCP’s medical
16

Id. at 448-49.

17

Additional grade modifications are permitted using the QuickDASH (Disabilities of the Arm, Shoulder, and
Hand) functional assessment tool.
18

Supra note 12 at 449.

19

Id. at 432-50.

20

See supra note 10 at Chapter 2.808.6(g) (February 2013).

6

adviser with respect to a schedule award issue, the same OWCP medical adviser should not
review the referee’s report for proper application of the A.M.A., Guides.21 In this case, after
receipt of Dr. Spellman’s supplemental report dated October 12, 2015, the record was not
forwarded to an OWCP medical adviser for review. For these reasons the case is not in posture
for decision regarding appellant’s left arm impairment, and the case must be remanded to
OWCP. On remand, OWCP should obtain a supplemental report from Dr. Spellman or refer her
to a new referee physician for a comprehensive impairment rating of appellant’s left upper
extremity. After this and such further development deemed necessary, OWCP shall issue a de
novo decision regarding the extent of appellant’s left upper extremity permanent impairment.
As to the right upper extremity, the Board also finds that the case is not in posture for
decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation has been followed regarding the proper use of the diagnosis-based
impairment (DBI) or the ROM methodology when assessing the extent of permanent impairment
for schedule award purposes.22 The purpose of the use of uniform standards is to ensure
consistent results and to ensure equal justice under the law to all claimants.23 In T.H., the Board
concluded that OWCP physicians are at odds over the proper methodology for rating upper
extremity impairment, having observed attending physicians, evaluating physicians, second
opinion physicians, impartial medical examiners, and district medical advisers use both DBI and
ROM methodologies interchangeably without any consistent basis. Furthermore, the Board has
observed that physicians interchangeably cite to language in the first printing or the second
printing when justifying use of either ROM or DBI methodology. Because OWCP’s own
physicians are inconsistent in the application of the A.M.A., Guides, the Board finds that OWCP
can no longer ensure consistent results and equal justice under the law for all claimants.24
In light of the conflicting interpretation by OWCP of the sixth edition with respect to
upper extremity impairment ratings, it is incumbent upon OWCP, through its implementing
regulations and/or internal procedures, to establish a consistent method for rating upper
extremity impairment.
In order to ensure consistent results and equal justice under the law for cases involving
upper extremity impairment, the Board will set aside the May 2, 2016 decision. Following
OWCP’s development of a consistent method for calculating permanent impairment for upper
extremities to be applied uniformly, and such other development as may be deemed necessary,
OWCP shall issue a de novo decision on appellant’s claim for an additional right upper extremity
schedule award.

21

Id.

22

T.H., Docket No. 14-0943 (issued November 25, 2016).

23

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

24

Supra note 22.

7

Lastly, with regard to the assertion on appeal that Dr. Berman had been part of the
conflict in medical evidence, the conflict was established between Dr. Slutsky and Dr. Diamond.
Moreover, as Dr. Spellman found no physical examination evidence of brachial plexus
neuropathy or ulnar neuropathy on his examination, it was unnecessary for him to include these
in his impairment rating.
CONCLUSION
The Board finds this case not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the May 2, 2016 decision of the Office of Workers’
Compensation Programs is set aside, and the case is remanded for further action consistent with
this decision.
Issued: May 15, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

